OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant claims that a new trial must be ordered because the prosecutor failed to produce certain Rosario material consisting of a writeup sheet containing statements of a prosecution witness, a police officer. After the trial court’s instructions to the jury were completed, defense counsel stated, “with some reluctance”, to the court for the first time that the prosecutor failed to provide him with the writeup sheet. Defense counsel asked for no relief but merely noted that he was informing the court “for the record because it has come to my attention”. The prosecutor responded that he had told defense counsel before trial that he was welcome to the document, that he had forgotten to provide it and defense counsel had failed to remind him, and that there was nothing he could do at that point. With nothing more said on the matter, the court submitted the case to the jury to commence its deliberations.
By failing to make an unambiguous objection when the Rosario violation was first noted and by indicating to the trial court through his equivocal statements that no remedy was desired, defendant has not preserved the issue for appellate review.